DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     JOSEPH JAMES BILOTTI, JR.,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-3134

                           [December 1, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glenn D. Kelley, Judge; L.T. Case No. 50-2021-MM-
004121-AXXX-MB.

  Claudia T. Pastorius of Claudia T. Pastorius, P.A., Melbourne, for
appellant.

    Scott B. Cosgrove, Ronald J. Tomassi and William A. O'Leary of Leon
Cosgrove, LLP, Miami, and Ashley Moody, Attorney General, Tallahassee,
Sarah Cortvriend, Chief of Litigation, Consumer Protection Division, Office
of the Attorney General, West Palm Beach, and Victoria A. Butler, Director,
Consumer Protection Division, Office of the Attorney General, Tampa, for
appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.